

Exhibit 10.46




Description of Compensation Arrangements for Independent Directors
 
Effective June 1, 2012, which will be the start of the Board’s annual pay cycle,
Marsh & McLennan Companies, Inc. (the “Company”) will compensate its independent
directors as follows:
 
Basic Annual Retainer. All independent directors will receive a basic annual
retainer of $100,000. Under the terms of the Company’s Directors’ Stock
Compensation Plan, directors may elect to receive the basic annual retainer in
cash, common stock or a combination thereof.
 
Annual Stock Grant. On June 1 of each year, all independent directors will
receive an annual grant of the Company’s common stock with a market value of
$120,000 on the grant date.
 
Supplemental Annual Retainers for Audit and Compensation Committee Chairs. The
chairs of the Board’s audit and compensation committees will each receive a
supplemental annual cash retainer of $25,000.
 
Supplemental Annual Retainers for Committee Chairs. The chairs of the Board’s
compliance, finance, directors and governance and corporate responsibility
committees will each receive a supplemental annual cash retainer of $15,000.


Supplemental Annual Retainer for Non-Executive Chairman. The Board’s independent
chairman will receive a supplemental annual retainer of $200,000. The
independent chairman may elect to receive this amount in cash, common stock or a
combination thereof.


